Fourth Court of Appeals
                                      San Antonio, Texas
                                   CONCURRING OPINION

                                         Nos. 04-20-00100-CV

                                            EX PARTE J.P.

                      From the 187th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2019W1790
                            Honorable Stephanie R. Boyd, Judge Presiding

Opinion by: Patricia O. Alvarez, Justice
Concurring Opinion by: Liza A. Rodriguez, Justice (joined by Rebeca C. Martinez, Chief
                       Justice)

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: June 22, 2022

           Although I agree with the majority opinion, I write separately to highlight certain language

used by the Texas Supreme Court in Ex parte K.T., No. 20-0977, 2022 WL 1510329 (Tex. May

13, 2022). The court begins its opinion by noting that, in order to block an expunction based on

an acquittal, the State must show two things: (1) the existence of a criminal episode based on

“commission of two . . . offenses;” and (2) the prior conviction and later arrest resulting in an

acquittal are part of the same criminal episode, “even when the underlying events have no other

relation to each other.” Id. at *1. With respect to the first prong, the court held that, for purposes

of determining whether a person with one prior DWI conviction qualifies for expunction of a

subsequent DWI arrest following an acquittal, the subsequent “acquittal cannot qualify as the

‘commission’ of an offense” and “[w]ith only one ‘commission,’ … there can be no ‘criminal
Concurring Opinion                                                                    04-20-00100-CV


episode’” for purposes of article 55.01(c)’s exception to expunction based on an acquittal. Id. at

*1-3 (discussing formation of a criminal episode); see TEX. CODE CRIM. PROC. ANN. art. 55.01(c)

(incorporating Penal Code section 3.01’s definition of criminal episode); see also TEX. PENAL

CODE ANN. § 3.01 (defining a “criminal episode”). The court affirmed the trial courts’ judgments

granting the expunctions on that ground, and expressly declined to resolve the second issue, which

it “reserve[d] for a future case.” Id. at *1.

        The Supreme Court continued on, however, to discuss the question raised by the second

issue, whether the State could show that the “two DWI offenses, separated by over three years, are

sufficiently linked to form a common ‘criminal episode’ under Penal Code § 3.01(2),” defining a

criminal episode as “the commission of two or more offenses” when “the offenses are the repeated

commission of the same or similar offenses.” Id. at *7. Although the court declined to resolve the

question, it stated that, “even if we had held that the DWI acquittal could qualify as the

‘commission’ of an offense, a ‘criminal episode’ would still not exist if the original conviction and

the subsequent acquittal were insufficiently linked to qualify as ‘the repeated commission’ of

DWI.” Id. (emphasis added). This particular language included by the Supreme Court suggests

that a link must exist between the two offenses under section 3.01(2); however, by adopting the

Penal Code definition of “criminal episode” as part of the expunction statute, the legislature did

not appear to require such a nexus. The Supreme Court’s language raises the question whether the

legislature intended the exception in article 55.01(c) to require such a link between the two

offenses.

        Under the Code of Criminal Procedure, a person is entitled to the expunction of arrest

records when later acquitted:

        A person who has been placed under a custodial or noncustodial arrest for
        commission of either a felony or misdemeanor is entitled to have all records and
        files relating to the arrest expunged if the person is tried for the offense for which


                                                 -2-
Concurring Opinion                                                                 04-20-00100-CV


        the person was arrested and is acquitted by the trial court, except as provided by
        Subsection (c) ….

TEX. CODE CRIM. PROC. ANN. art. 55.01(a)(1)(A).

        Although there are exceptions which preclude expunction even after an acquittal, the

expunction statute exists to protect persons from wrongful arrests.       Harris County District

Attorney’s Office v. J.T.S., 807 S.W.2d 572, 574 (Tex. 1991). An interpretation which determines

that a prior DWI conviction was part of a “criminal episode” without any nexus with a subsequent

DWI arrest, and thus precludes a person from expunging a wrongful DWI arrest, seems contrary

to the legislative intent of protection from wrongful arrests.

        I echo Chief Justice Martinez’s concurring opinion in Ex parte J.A.B., and respectfully

encourage the legislature to reconsider its adoption of the Penal Code definition of “criminal

episode” in article 55.01(c) and urge it to adopt a narrower definition that better reflects the

remedial nature of the expunction statute. See Ex Parte J.A.B., 592 S.W.3d 165, 170 (Tex. App.—

San Antonio 2019, no pet.).


                                                  Liza A. Rodriguez, Justice




                                                 -3-